Appeal by defendant from a judgment of the Supreme Court, Kings County (Moskowitz, J.), rendered May 12, 1983, convicting him of two counts of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
Amendment of the indictment with respect to the dates on which two of the crimes were alleged to have occurred was not improper (CPL 200.70 [1]). Furthermore, defendant forfeited his right to object to any nonjurisdictional defect when he knowingly and voluntarily entered his guilty plea (see, People v Taylor, 65 NY2d 1, 5).
The sentence imposed was that agreed to by defendant, and he may not now be heard to complain that it was excessive (see, People v Kazepis, 101 AD2d 816, 817). Mangano, J. P., Brown, Rubin and Lawrence, JJ., concur.